Citation Nr: 1520835	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease, status post drug eluting stent, history of transient ischemic attack (claimed as severe coronary disease with ischemic cardiomyopathy), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter was previously remanded by the Board in December 2014.

Subsequent to the June 2012 Statement of the Case, the Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) review.      

A Board hearing was held in May 2014, but a complete transcript of that hearing was not able to be completed and the Veteran elected to have a new Board hearing.  The Veteran testified at a March 2015 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for atherosclerotic heart disease that he has contended is the result of in-service herbicide exposure.  In the case of a Veteran who was exposed to herbicides in-service, service connection for certain diseases, including atherosclerotic heart disease, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran has submitted private medical records, to include an October 2011 treatment note from Dr. T.K., which showed a diagnosis of atherosclerotic heart disease.  As such, a key outstanding issue is whether the Veteran was exposed to herbicides in-service.

The Veteran's primary contention has been that he was exposed to herbicides in-service while serving in Thailand at a Royal Thai Air Force Base (RTAFB).  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR, Part IV.ii.2.C.10.q); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.        

Initially, as noted above, the M21-1MR specifically references performance evaluations to be used when determining whether to concede herbicide exposure on a direct or facts-found basis.  While some of the Veteran's personnel records were obtained, his entire personnel record was not requested and his performance evaluations are not of record.  Remand is therefore required to obtain the Veteran's complete personnel record (to include performance evaluations, if available).

In addition, some of the current record is unclear and on remand, clarification must be requested from the Veteran.  With the Veteran's November 2011 claim, he submitted a statement that referenced that he was exposed to herbicides while stationed at the Udorn RTAFB.  Later statements, to include a December 2011 statement, the May 2012 Notice of Disagreement and the July 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), also referenced being exposed to herbicides in-service while at Udorn RTAFB.  The Veteran's personnel records noted service at Udorn RTAFB and his service treatment records (STRs) also contained records referencing Udorn RTAFB.  However, the Veteran submitted documents prior to the May 2014 and March 2015 Board hearings that referenced Ubon RTAFB.  At the March 2015 Board hearing, the VLJ asked for clarification regarding whether the Veteran was stationed at Udorn or Ubon RTAFB.  The Veteran responded that it was Ubon RTAFB and later also stated that he "spent a half an hour in Udorn, but I didn't get off the airplane."  See March 2015 Board Hearing Transcript, pages 5-6, 8.  Upon review, the Veteran's initial statements to the AOJ referenced service at Udorn RTAFB (as did personnel records and STRs), but when his case was before the Board, he referenced service at Ubon RTAFB.  It is therefore not entirely clear at which base the Veteran is alleging he was exposed to herbicides in-service at.  As such, while on remand, the Veteran must be asked to clarify which base (Udorn or Ubon RTAFB) he is alleging that he was exposed to herbicides.  

Also, in January 2012, the RO called the Veteran to see whether his duties at the Udorn RTAFB placed him near the perimeter of the base.  See January 5, 2012 VA Form 21-0820 (Report of General Information).  A January 9, 2012 VA Form 21-0820 stated that the Veteran reported that he "worked on the flight line...His duties did not involve the flight line.  However the flight line was 50 feet from the perimeter."  This statement appears to be contradictory and it is not clear whether the Veteran was asserting that his duties and work was on the flight line, which the Veteran stated was 50 feet from the perimeter of the base.  As such, on remand the Veteran must be asked to clarify whether his duties and work was on the flight line at a RTAFB.  

In addition, in the Veteran's representative's cover letter to the November 2011 claim, it was referenced that the Veteran was an "in-country Vietnam War [V]eteran."  The Veteran's later statements focused on his service in Thailand, so this reference to in-country service may have been in error.  While on remand, however, the Veteran must also be asked to clarify whether he is alleging in-country Vietnam service, and if so, to provide further details of such service.

Further, evidence of record suggests that the Veteran may be in receipt of some type of Social Security benefits.  See October 2010 private medical record from Dr. T.H. (referencing SSI).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records, but it is not clear whether the Veteran has ever applied for or been in receipt of Social Security Administration (SSA) disability benefits.  Thus, on remand, the Veteran must be contacted and asked whether he has ever applied for or been in receipt of SSA disability benefits.  If he ever has, SSA records must be obtained.

After the above action and any subsequent development deemed necessary, the AOJ must consider whether in-service herbicide exposure can be conceded on a direct or facts found basis.  See M21-1MR, Part IV.ii.2.C.10.q.  If not, a request must be sent to the Joint Services Records Research Center (JSRRC) in an effort to verify the Veteran's alleged in-service exposure to herbicides.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be near the base perimeter of a RTAFB.  JSRRC's response should be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file (to include performance evaluations, if available). 

2.  Contact the Veteran and ask him to clarify the following:

a.  At which base or bases (Udorn and/or Ubon Royal Thai Air Force Base (RTAFB)) is he alleging that he was exposed to herbicides.

b.  Whether his duties and work was on the flight line at a RTAFB.  

c.  Whether he is alleging in-country Vietnam service, and if so, to provide further details of such service.

d.  Whether he has ever applied for or been in receipt of Social Security Administration (SSA) disability benefits.  If he ever has, SSA records must be obtained.

3.  After the above action and any subsequent development deemed necessary, consider whether in-service herbicide exposure can be conceded on a direct or facts found basis.  See M21-1MR, Part IV.ii.2.C.10.q.  If not, send a request to the Joint Services Records Research Center (JSRRC) in an effort to verify the Veteran's alleged in-service exposure to herbicides.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be near the base perimeter of a RTAFB.  JSRRC's response should be documented in the claims file.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




